 HACKNEY IRON & STEEL CO.613Hackney Iron & Steel Co.andInternational Chemi-calWorkers,and its Local773, AFL-CIO. Cases23-CA-2505 and 23-CA-2554September 28, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn May 23, 1967, Trial Examiner Eugene F.Frey issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Examiner further found that the Re-spondent had not engaged in certain other unfairlabor practices alleged in the complaint. There-after, the General Counsel and Respondent filedexceptions to the Decision and supporting briefs.The Respondent also filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with these case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record' in these cases, andhereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Hackney Iron & SteelCo., Navasota, Texas, its officers, agents, succes-sors, and assigns, shall take the action set forth intheTrialExaminer'sRecommended Order, asherein modified:1.Delete the following language from paragraph1(a) and the first indented paragraph of the attachedAppendix:... by failing or refusing to recognize or adhereto the terms and provisions of the collective-bargaining agreement executed between saidUnion and Tru-Weld Co., . . . under the termsof said agreement,. . .2.Delete the following language from paragraph2(a) and the third indented paragraph of the at-tached Appendix:... as covered by the terms and provisions ofthe agreement made between said Union andTru-Weld Co., if that agreement is still in effectand if it has expired, upon request, bargain withsaid Union as representative aforesaid for thepurposes and on the subjects aforesaid ....3.Delete from paragraph 2(d) that part whichreads "to be furnished" and substitute "on formsprovided."MEMBER BROWN, concurring and dissenting, inpart:Iagree with my colleagues that Respondent vio-lated Section 8(a)(1) and (5) of the Act. However,contrary to them, I would also find that Respondentdenied Saturday overtime work to employees JessePerez and W. C. Bradley in violation of Section8(a)(1) and (3) of the Act.Briefly, the record shows that the employees in-volved here are union officials- President Perezand Shop Steward Bradley. Both took part on be-half of the Union in negotiating the 1965 collective-bargaining agreement with respondent's predeces-sor,Tru-Weld Company. During these negotia-tions, Tru-Weld was represented by Frank Turnerwho is presently Respondent's plant manager. Atthe time of Respondent's takeover in late August1966, Respondent individually interviewed all ofthe predecessor's employees as applicants for em-ployment.During their interviews, Perez andBradley inquired about the Union's status and weretold by Respondent that there would be no laborcontract.During the week of August 29, and onSeptember 6, Perez and Bradley conferred withRespondent about the labor contract and Respond-ent reasserted that it had no labor contract. OnSeptember 9, Respondent refused to talk to Perezand Bradley about the cessation of union duescheckoff. On September 13, Respondent refused toaccept a formal grievance concerning checkoff thatwas presented by Perez and Bradley. On Sep-tember 19, the Union filed the 8(a)(5) charge.On Friday, September 23, Perez inquired of Su-pervisor Burzynski whether anyone was workingthe next day, Saturday, and the supervisor replied,"Yes." Perez then asked whether he and employeeSmith would work Saturday, and Burzynski said,"No." Perez asked why and Burzynski said he had"changed his mind." Perez complained to Burzyn-ski that whenever he changed his mind "I am theone gets `goofed up."' Burzynski then said, "Fromwhat I hear, since you guys dislike the Company'The Trial Examiner inadvertently made reference to testimony ofment since such a determination does not come within the scope of theDavid Williams who did not testifycomplaint nor does the record establish whether the agreement is2We find it unnecessary to pass upon the Trial Examiner's finding thatpresently in effectRespondent was bound by its predecessor's collective-bargaining agree-167 NLRB No. 84 614DECISIONSOF NATIONALLABOR RELATIONS BOARDand some of the people around here as much as yousay you do, 1. would not think you would want tocome in on Saturday and work at all so I will let youwork 5 hours less a week." Perez asked, "You stillwonder why we have to organize to talk to youguys?" Burzynski replied, "That is the way it is."Perez then sought out Bradley, the union steward,and both approached Burzynski who admitted hemade the above statements. Both employees ac-cused Burzynski of refusing to let Perez and Smithwork because of their union activities. Burzynskidenied this, asserted he based his decision on theirwork performance, that no one was going to tell himhow to run his job, and that "the subject wasclosed." Bradley was then denied Saturday workfor the same asserted reason.In dismissing the 8(a)(3) allegations, the Trial Ex-amineracceptedRespondent's"workper-formance" argument and claimed that Burzynski'sstatement had reference to a reported unseemly re-mark indicating antagonism toward Plant ManagerTurner made earlier that day by employee Smith toa female office employee in the presence of Perez.In view of Perez' and Bradley's activities on behalfof the Union, I would find that the only reasonableinference which can be drawn from Burzynski'scomment is that it was Perez' and Bradley's unionactivities, and not the alleged incident of an em-ployee's remark which caused Burzynski to denyPerez3 and Bradley Saturday overtime work onSeptember 24 and thereafter.In addition, the record shows that Perez hasreceived no Saturday overtime work since the Sep-tember 23 incident. Instead, Respondent has givensuch work that consists mainly of racking plates anddisposing of scrap, Perez' main work function dur-ing the workweek, and the work of assisting Turnerin the taking of inventory, to employee Sam Wil-liams, the highest paid cutter, and to the presentnight-shift leadman David Williams. Further, bothSam and David Williams have been given Saturdaywork after working the night shift which is a depar-ture from the normal practice.In finding no discrimination against Bradley, theTrial Examiner was particularly impressed by thefact that machinist Bohack who received most ofthe Saturday overtime work was the vice presidentof the Union. Thus, the Trial Examiner referred tothis as "another factor weighing against discrimina-tion," and later stated this "weakens the inferenceof discrimination." However, the Trial Examiner'sreliance is misplaced since the record affirmativelyestablishes by Burzynski's own testimony that hedid not know of Bohack's position in the Union.Furthermore, in contrast to Bradley's working onone Saturday following September 23, the othermachinists have received more Saturday workalthough superior ability is offered only withrespect to Bohack. Moreover, the inference drawnby the Trial Examiner with respect to the Sep-tember 23 incident is completely refuted by theevidence showing that Bradley was not a party tothe alleged conversation which was supposed tohave motivated Burzynski's actions against Perez.Accordingly, I would find that Respondent violatedSection 8(a)(1) and (3) in denying Saturday over-time work to Perez and Bradley, and would issue anappropriate order remedying the Respondent's dis-crimination.'Without the benefit of any testimony from employee Smith or thefemale employee, the Trial Examiner has apparently discredited Perez'testimony that he was not present at the time of employee Smith's remarkTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE F. FRET, Trial Examiner: The issues in thiscase are: (1) whether Respondent, Hackney Iron & SteelCo., as the purchaser of the physical assets of Tru-WeldCompany (herein called Tru-Weld) located in itsNavasota, Texas, plant, became obligated to recognizeand bargain with the above-named Union as the certifiedbargaining agent of employees in an appropriate unit insaid plant, and whether it failed in various ways to bargainwith the Union as such agent, in violation of Section8(a)(1) and (5) of the National Labor Relations Act, asamended, 29 U.S.C. Sec. 151,et seq.,and (2) whether itdenied Saturday overtime work to two employeesbecause of their union activity, in violation of Section8(a)(3) of said Act. The issues arise on complaints issuedNovember 23, 1966, and January 17, 1967, by theGeneral Counsel of the Board through the Board's Re-gional Director for Region 23,' and answers of Respond-ent admitting jurisdiction but denying the commission ofany unfair labor practices. A hearing on the issues washeld before me at Anderson, Texas, on February 7 and 8,1967,with all parties except the Union participatingthrough counsel. After the hearing closed, the parties sub-mitted a stipulation of fact regarding certain companyrecords, and that stipulation is hereby admitted in therecord as Respondent's Exhibit 5. All parties waived oralargument at the close of testimony, but General Counseland Respondent have submitted written briefs which Ihave carefully considered in preparation of this Decision.Upon the entire record in the case, and from my obser-vation of all witnesses on the stand, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTAND STATUS OF THEUNIONRespondent is a Texas corporation with its principal of-fice and place of business in Dallas, Texas, where it is en-gaged in the manufacture of tank heads. It has since Au-gust 1966 conducted part of its business in a plant inNavasota, Texas, formerly owned by Tru-Weld. SinceAugust 29, 1966, Respondent has in course of its busi-IThe complaint in Case 23-CA-2505 issued after Board investigationof charges filed by the Union on September 19 and November 7, 1966,and the complaint in Case 23-CA-1554 issued January 17, 1967, after fil-ing of a chargeby the Union on November 8, 1966 The caseswere con-solidated by order of the Regional Director dated January 17, 1967 HACKNEY IRON & STEEL CO.ness had a direct outflow of products valued in excess of$50,000 from the Navasota facility to points outside Tex-as. I find that at all material times mentioned herein,Respondent has been an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.The Union is a labor organization within the meaningof Section 2(5) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESA. Background EventsPrior to August 28, 1966, Tru-Weld manufactured wellcaps and tank heads or caps in the Navasota plant ownedby an affiliate of Tru-Weld. Pursuant to a stipulation forconsent election signed by Tru-Weld and the Union inCase 23-RC-2413, a Board-conducted election was heldin 1965 at that plantin a unit consistingof all productionandmaintenance employees of Tru-Weld employedtherein,excluding office clerical employees, guards,watchmen, and supervisors as defined in the Act. TheUnion won the election, and the Regional Director forRegion 23 on May 18, 1965, duly certified the Union asthe statutory bargaining agent of all employees in saidunit pursuant to Section 9(a) of the Act. Thereafter Tru-Weld and the Union negotiated and executed a collective-bargainingagreementwhich was in effect on August 29,1966, the date that Trinity Industries, Inc. (herein calledTrinity), which owns Respondent, purchased certain as-sets and equipment used by Tru-Weld at Navasota, andleased that plant from its owner, Four-S Corporation.The details and effect of that transaction, and the han-dling of employeesin the unitaforesaid, will be discussedbelow. On September 9, 1966, the Union sent a telegramto Frank L. Turner, Jr., as manager for Tru-Weld and/orRespondent, at Navasota, claiming that the current laboragreement between the "Union and your company is infull force and effect," and requested a reply as to "Com-pany's position." Turner replied by telegram of the samedate that the Union's telegram had been referred to "ourattorneys."Turner signed the telegram as "plantmanager,True-Weld Pressed Products, Div. of HackneyIron & Steel Co." On September 13, counsel for Re-spondent wrote the Union in answer to its telegram, stat-ing that,sinceRespondent was not the successor of Tru-Weld, Respondent did not recognize any obligation tocomply with "whateveragreementmay have existedbetween Tru-Weld Company and the Chemical WorkersUnion."B.The Succession of Respondent as Employer atNavasotaPrior to the purchase by Respondent, Tru-Weld hadbeen making steel pressure well caps and pressure headsor caps for pressure tanks at Navasota with a work forceof about 36. Extended negotiations between Trinity andthe principal owners of Tru-Weld and Four-S Corp. (be-ing members of the Sollberger family) early in 1966 cul-minated in a purchase and sale agreement and agreementto lease executed as of August 26, 1966, between Trinityas buyer, and Tru-Weld, Four-S Corp., and A. G. Soll-berger, as sellers, whereby the sellers transferred to Trini-ty all of the Tru-Weld property, equipment, and invento-615ries in the Navasota plant, including equipment, machin-ery, and tools owned by Sollberger personally and for-merly leased to Tru-Weld, and Four-S Corp. leased theplant to Trinity for 15 years, with an option to buy. Theinventories involved included work in process by Tru-Weld at time of transfer. The sale excluded the businessof the various sellers,2 their trade records, cash, accountsreceivable, customer lists, insurance rights, corporate andaccounting records, and liabilities, the parties agreeingspecifically as to the last item that Trinity was notdeemed to be a successor to the sellers, as it was buyingonly certain of their assets, and that Trinity did not as-sumeany liability of thesellersunder any contracts bywhich any of them might be bound. On or before August29, 1966, Trinityassignedall its rights under these agree-mentsto Respondent.Tru-Weld performed its last work in the plant onFriday, August 26, 1966, the purchase and sale agree-ment was formally consummated with exchange of docu-ments and consideration on Monday afternoon, August29, and Respondent took over the plant and commencedoperations in it Tuesday, August 30, after which itfinished some work in process and continued to makethere substantially the same products as Tru-Weld. How-ever, the employees were officially notified by Tru-Weldon August 26, that Respondent's representatives wouldinterview applicants for employment at theplant onSaturday and Monday, the 27th and 29th. On Saturday,while Tru-Weld was taking final inventory prior to thetransfer, Ralph Banks, production vice president for bothTrinity and Respondent, began interviewing supervisorsand employees individually. He explained to all thatRespondent would hire them as new employees, eachwas thereafter required to make application for employ-menton a new form supplied by Respondent. In explain-ing their benefits and working conditions, he said thattheir past seniority did not carry over into their new em-ployment, except that Respondent would honor their pastservice for vacation purposes. They were all hired at newhourly rates which were 20 cents an hour more than thosepaid by Tru-Weld. When some, like W. C. Bradley, theshop steward under the existingunioncontract, askedquestions about their benefits and status under the con-tract,Banks explained that Respondent's other plantswere not unionized, and its policy was to deal directlywith employees, that the union contract was not includedin the purchase of the Tru-Weld assets, so that Respond-ent would not recognize that contract in any way, andthat Respondent could "show us a better way of life." Inhis long interview with Jesse G. Perez, an employee inthe cutting department who was president of the Union,Banks outlined the business and number of plants ofTrinity and Respondent, said they wereall nonunion, andthat while one plant had been unionized, the Union wasvoted out a few weeks after Trinity bought it, and thoseemployees thus showed their "loyalty" to the Company,and Banks expected the same thing of the Navasota em-ployees. In expressing the desire to work directly withemployees without a "middle-man," Bankssaid he wouldinterview employees and check their production recordsevery 3 months, andraiseswould be given to those whoshowed they were good employees by putting out moreproduction.In line withBanks' announcementsRespondent has2Tru-Weld continued to operate its business elsewhere in Texas 616DECISIONSOF NATIONALLABOR RELATIONS BOARDnot since the transfer checked off dues for the Union orrecognized or followed any other terms of the union con-tract(except insofar as it recognized past service inhonoring vacation benefits).Thus, when Bradley andPerez tried as union officials to confer with Banks in theweek of August 29 about the contract,Banks repeatedthat as far as he was concerned"we had no union con-tract,"and that he would talk to either man individuallyabout his own personal problems, but "not about unionbusiness."Banks took the same position in refusing onSeptember 6 to talk to them as union officials about otherunion matters,repeating that the present workers were"all new employees,there is no union."When these of-ficers tried to talk to Turner on September 9 about thecessation of union duescheckoff,Turner said he wouldnot talk about union business with any union officials, butcould talk only to individual workers about theirgrievances;and when both officials tried on September13 to present a formal grievance on this subject on aunion form to Turner,the latter would not receive ordiscuss it, and told Perez he would not talk to him about"union business";however, he did read the paper, whilePerez held it up in front of him,and also asked who hadsigned it,to which Perez replied that he and Bradley haddone so. Turner took the same position when both of-ficers tried to present other formal grievances to himlater.In the Saturday and Monday interviews,Respondenthired Plant Manager FrankL.Turner,Jr.,ProductionForeman Raymond J. Burzynski,and Foreman JamesHerman,continuing them in substantially the same super-visorypositions in the plant,though with some change oftitle, and took on all the former production employees insubstantially the same type of work and job classifica-tions as they had held underTru-Weld.Since the transfer Respondent has continued to makeand market steel tank or cylinder caps and well heads atNavasota and its Enid plant under the trade name "Tru-Weld," and has arranged to expand both plant andmachinery facilities at Navasota in order to increaseproduction of those products and begin production of newbut similar items.3 Respondent admits that Respondentand Trinity are a common business enterprise, with com-mon principal office, officers, directors,corporate andfinancial records, with all plants of both corporationsoperating under a common personnel and labor policy,and that the Navasota plant has been integrated into thatcommon enterprise in all material respects.The basic issue raised by the pleadings is whetherRespondent is a successor employer of the employees attheNavasota plant to an extent which requires it torecognize the Union as statutory bargaining agent underits 1965 certification,and to operate under its contractwith Tru-Weld. It is well settled that a mere change inownership of an enterprise is not so unusual a circum-stance as to affect an existing certification of a labor or-ganization as bargaining agent of its employees,and thatwhere the employing enterprise remains essentially orsubstantially the same after the transfer, the obligation tohonor the certification and bargain with the certifiedunion devolves on the successor in title.N.L.R.B. v.Alamo WhiteTruck Service, Inc., 273F.2d 238, 239, 240(C.A. 5),N.L.R.B. v.Auto Ventshade,Inc., 276F.2d303, 304 (C.A. 5). Here, the facts that Respondent tookover the entire production and maintenance force of Tru-Weld, continued the same three plant supervisors in sub-stantially their same positions and duties within the plant,and has continued to make substantially the same typesof products there, by the same method of operation, usingthe Tru-Weld label, and in the takeover continued work-in-process of Tru-Weld to complete orders previouslyplaced by Tru-Weld, are substantial indicia of con-tinuance of the same employing enterprise.MartinMarietta Corporation, United Brick Division,159 NLRB905;Valleydale Packers, Inc., of Bristol,162 NLRB1486. Respondent argues, however, that the Navasotaplant has lost its identity as a continuing employee enter-prise because (1) Turner, the manager who under Tru-Weld had full authority to make all personnel and labordecisions for that plant, no longer has such authority,which is exercised by higher officials of the Trinity-Respondent enterprise in Dallas, Texas; (2) the operationatNavasota has changed from manufacture of com-ponents to that of finished parts; (3) Navasota is nolonger a small, almost self-contained, local business butis, in effect, "effaced" by merger into a large multistatebusinesswith 15 plants; and (4) the Navasota plantprocures raw materials from different sources, and servesdifferent customers Items (1), (3), and (4) are circum-stances arising from a mere change ofownershipwhichtend to support Respondent's contention, within the rul-ing of the court of appeals inN.L.R.B. v. Alamo WhiteTruck Service, supra,but their effect is diminishedgreatly by the fact, contra the claim in item (2), that fromthe date of transfer at least to the hearing herein, Respond-ent continued the operation of the plant substantially asa "going concern," by finishing out incompleted Tru-Weld orders for components of pressure tanks and ves-sels for storing and handling liquids and gases, continuingmanufacture of the same basic products as before (exceptfor about 10 percent which was transferred to the Enidplant), with the same work force and plant supervision,using the same work methods, and continuing use of theTru-Weld name and label on products made at Navasota(as well as at Enid). While it is true, as Respondent ar-gues, that the Navasota plant is now part of a large busi-ness complex which makes and sells finished products,the salient fact is that this plant still operates as a makerand supplier of components, as before, which'go intofabrication of larger finished products; Respondent sup-plies therefrom the same type components to other por-tions of the Trinity business complex that Tru-Weld hadsupplied to its independent customers. Hence, the nature,purpose, and functions of the Navasota operation as anemploying enterprise have not been changed in any es-sential aspect by its merger into a larger enterprise whoseend product is a line of larger, finished products. In theserespects, the case thus closely parallels the situation inValleydale Packers, Inc., of Bristol, supra,where theBoard held that the buyer of the operation was a succes-sor employer. The circumstances that Respondent hasgradually enlarged the Navasota operation by movinginto production of other but similar products, and evenmaking the old products by new methods, and thatNavasota has become a cog in a larger business endeavorwhich markets completed products, which is a normalconsequence of technological changes and requirements3About 10 percent of the Navasota production,consistingmainly ofspecialtyitemsmade of alloy steels, has been moved to the Enid plant HACKNEY IRON & STEEL CO.617of competition,cannot serve to alter the basic picture ofa substantial continuance of the old employing enterprisefrom the outset,insofar as the basic employer-employeerelationship in that plant is concerned.In these aspects,Iconsider theAlamoWhite TruckServicecase, andothers cited by Respondent which involved drasticchanges in nature of product,business, composition, andsize of work force, or lack of continuity of operation, asinapposite on the facts.4On all the pertinent facts and circumstances, I con-clude and find that Respondent took over the Navasotaplant as a "successor employer"which substantially con-tinued as a "going concern"the employing enterprisewhich Tru-Weld had formerly conducted,and that assuch it is bound by the Union's existing certification asrepresentative of Respondent's employees who at thetime of transfer and have been for an indefinite periodsince that date the same in numbers and duties as thoseemployed byTru-Weld beforethe transfer.In these cir-cumstances,the existing agreement,as an embodiment ofthe "law of the shop,"remained as the basic charter oflabor relations at the plant after the change of ownership,which as a matter of national labor policy must surviveany general or specific exclusion of its terms and obliga-tions from the transfer of assets,so that Respondent isbound to recognize and carry on all its terms, so long asthe Union remains the statutory bargaining agent of theemployees.SeeUnited Steelworkersof America v.Reliance UniversalInc. of Ohio,335 F.2d 891,894, 895(C.A. 3)andTheWackenhutCorporationv.InternationalUnion, United Plant GuardWorkers ofAmerica andits Local 151,332 F.2d 954, 958 (C A. 9);both citing JohnWiley &Sons, Inc. v. DavidLivingston,376 U.S. 543, 549-551 (C.A. 2).5 It followsthat theUnion's assertion of September 9, 1966,to Respondentthat it considered its contract in full force and effect andrequesting a reply was a sufficient request for recognitionof the Union as bargaining agent,especially where therecord shows that Respondent,through Banks,alreadyknew of the existence of the contract,and Banks hadclearly advised most former employeesof Tru-Weld onAugust 27and 29 that Respondent would not recognizeor operate under agreement.6Itherefore find thatRespondent unlawfully refused to bargain with the Unionas the statutory bargaining agent for employees in the ap-propriate unit found in the certification and recognized inthe contract,in violation of Section 8(a)(5) and (1) of theAct, bythe following conduct:1.Banks' announcement to former Tru-Weld em-ployees, when they applied for work on August 27 and29, 1966,that Respondent would not recognize the con-tract, but would talk to employees only individually abouttheir problems,and said employees would be hired byRespondent as new employees without continuance oftheir seniority rights acquired during their prior employ-ment with Tru-Weld.2.Respondent'sunilateralactions in employingformer Tru-Weld employees on said dates as new em-ployees, without benefit of prior seniority, and at newrates of pay.Martin Marietta Corp.,159 NLRB 905.3.The refusals of Plant Manager Turner on Sep-tember 9 and 13 to accept or discuss with union officialsformal grievances presented by them under the terms ofthe union contract.Orkin Exterminating Company ofFlorida, Inc.,152 NLRB 83, 117.4.Respondent's letter of September 13 to the Union,refusing to recognize its contract with Tru-Weld.C. The Alleged Refusal of Overtime WorkThe remaining issue is whether Union Officials Perezand Bradley were denied their fair proportionate share ofSaturday overtime work after Respondent took over theplant, because of their activities for the Union. At the out-set, it is clear that Respondent, through Turner and Bur-zynski, knew that both men were union officials whowere constantly trying to process grievances under theUnion's contract with Tru-Weld and thus have Respond-ent recognize the Union. Since Respondent made itclear from the outset that it felt it had no legal obligationto recognize the Union or enforce its contract, and that itpreferred a nonunion condition at the plant, Respondent'streatment of the two union leaders as regards overtimework must be scrutinized closely, to see whether Re-spondent discriminated against them in this respect.At the time of the transfer, Perez was working on oneshift with cutters John L. Grice, James McConnaghy, andCharles Smith; Bradley, the union steward, was amachine operator on the same shift as operators LewisBohack, vice president of the Union, Adam Ubnoski, andSylvester Tomkivits. Before the transfer, Tru-Weld hadfollowed the practice of assigning Saturday overtimework mostly to press operators and employees in theprocessing department, because during the week thoseworkers usually could not keep up with the volume ofprior operations done by the cutters and machine opera-tors.Where the work volume required extra cutting work,Saturday overtime was normally given to cutters who hadbeen on day shift during that week, rather than requiringcutters who had worked night shift Friday night to comein again early Saturday morning Under the rotationsystem, however,' the Saturday overtime work wasusually equitably distributed among the cutters of bothshifts.However, this distribution was not completelymechanical,forworkers in various classificationsreceived it according to the amount and type of overtimework to be done, the classification of the employees, andthe supervisor's judgment as to the comparative ability of' InAlamo White Truck Service, Inc , supra,the main circumstancewhich apparently influenced the decision of the court was the drasticchange from a large, nationwide organization into a small local business,whose nature had been changed from that of manufacture and sale ofproducts, with incidental service functions, to that of a general service or-ganization, which facts are far different from those at bar.5There is no substantial proof that either at time of the transfer or sinceany employees who constituted the Union's majority or hadbeenactivelyrepresented by it since execution of the contract have withdrawn theirdesignation of it as their bargaining agent,so as to indicate that the Unionno longer has majority status Hence, it must be presumed that the majori-ty status of the Union has continued up to and following the transfer, anditscertification of May 1965 must still be honoredN L R B v AutoVentshade, Inc,276 F 2d 303, 307 (C A5),QuakerTool & Die, Inc,162 NLRB 1307Having found that Respondent continued the employing enterprise asa "going concern," it follows that the appropriate unit found in the certifi-cation,as noted above,still continues to be appropriate,and I so find.8Even if the Union's telegram of September 9 were legally insufficientas a bargaining or recognition request,Respondent'sannouncementsaforesaid to the employees clearly demonstrated an intent not to recognizethe Union or its contract and amounted to a waiver of a formal bargainingrequestSeeN LR B v Burton-Dixie Corporation,210 F.2d 199, 201(C A 10)'The cutters were divided into two shifts, with each rotating from dayto night workevery4 weeks. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDworkers to do the extra work. Under this arrangement,Respondent normally gave Saturday work, not to a fullshift of employees in a particular classification, but onlyto as many as were needed depending on the amount ofovertime work to be done, and in such instances the su-pervisors would choose the best workers in the classifica-tion required.8The record shows that prior to the transfer Tru-Weldhad followed this assignment procedure in nondiscrimina-tory manner, and Respondent did likewise during the first3weeks of September 1966, with Bradley working oneout of three Saturdays, and Perez two out of three.GeneralCounselmakes no claim of discriminationagainst either man during these periods.On Friday, September 23, 1966, Foreman Burzynskireceived a report from a female office employee that,while she was out in the shop that afternoon, cutterCharles T. Smith had asked her, in the presence of Perez,where Manager Turner was, and when she replied thatTurner was out of town and would not return until Mon-day, Smith had said "when Frank Turner comes back,just flush his head-stick his head in the commode andflush it," and that this offended her, so she reported it toBurzynski. The foreman did nothing about the report atthe time. Later that afternoon, Perez asked Burzynski ifanyone would work Saturday, and the latter said yes.Perez asked if he and Smith would work, and Burzynskisaid no Perez asked why and Burzynski said he hadchanged his mind. Perez then complained that when hechanged his mind "I am the one gets `goofed up."' Bur-zynski then said, "From what I hear, since you guysdislike the company and some of the people around hereas much as you say you do, I would not think you wouldwant to come in on Saturday and work at all so I will letyou work 5 hours less a week." Perez then asked "youstillwonder why we have to organize to talk to you`guys?"' to which Burzynski replied, "That is the way itis." Perez then sought out steward Bradley, and the twoapproached Burzynski at another point in the shop, andBradley asked Burzynski if he had made the above-quoted remark. Burzynski admitted he did. The officialsthen accused Burzynski of refusing to let Perez and Smithwork because of their union activities, and criticized theforeman for not negotiating with Bradley and the Unionabout it. Burzynski denied the decision was based ontheir union activities, and said the real reason why he wasnot bringing them in Saturday was because their produc-tion was not good enough, there were other workers whocould do more work in less time, and that no one wasgoing to tell him how to run his job, and that "the subjectwas closed."Perez did not work Saturday, September 24, but Bur-zynski worked cutters Grice, McConnaghy, and SamWilliams for the usual 5 hours General Counsel con-tends, on Perez' testimony, that after that date, Perez didnot work a single Saturday up to the time of the hearing,arguing this indicates rank discrimination. However, ac-cording to the summary of the timecard records, neitherdid Grice, McConnaghy, or Smith, the other cutters onPerez' shift, work Saturdays, at least up to the end of1966; the months of October and December, when thefour worked nights, must be ruled out because of thepractice of not giving night-shift men Saturday overtime;and Perez admits that in November 1966 and January9These facts are found from credited testimony of Burzynski, as cor-roborated in large part by admissions of Bradley and Perez9 In the past, workers brought in to work overtime on Saturday usuallyreceived 5 hours of work1967, the whole shift failed to get Saturday work, thoughitwas on day work. There is no claim that Respondentwas discriminating in the last 3 months or later against theabove three cutters on that shift Perez admits from hisown recollection thatallmenon his shift received aboutthe same amount of Saturday work in this period. Thesefacts and testimony indicate strongly that the failure toreceive Saturday work affected, not Perez alone, but allthe men on his shift, which militates against any findingthat there was discrimination against him individually.The manner and reason for thechoiceof workers forSaturday overtime is brought out affirmatively byRespondent, however, in answer to the additional argu-ment of General Counsel, based on Perez' complaint intestimony, that other workers performed racking and han-dling of plate and disposal of scrap on Saturdays,although that was his main work during the week. Theclear and persuasive economic answer appears fromcredible testimony of Burzynski, Sam Williams, andDavid Williams, as well as admissions of Perez, that: Inline with his consistent policy of using the most efficientworkers, as he told Perez, Burzynski since September hasbeen calling on Sam Williams, the oldest worker in theplant and a good cutter, to work Saturdays to handleplates and scrap, which comprises most of the Saturdaywork, and to perform cutting that is needed occasionally.Williams is proficient at cutting "circles," a particularform of plate, and knows these products well, hence Bur-zynski also uses him to assist Turner in taking inventoryof those and other plate items; Williams is also one of thefastest and most cooperative workers, among the cuttersand noncutters; as against his general and special profi-ciency, Perez had worked for months as a noncutter,mostly on racking of plate and disposal of scrap, as anassistant to the regular cutters, and has done little, if any,cutting himself, during the past year in the cutting depart-ment. Thus, comparing the two, it is clear, and I find, thatBurzynski used Sam Williams, the more efficient and ver-satileworker, as against Perez who was far more limitedin that respect. Sam Williams also gets paid more thanPerez. I also find from Burzynski's credible testimonythat he did not use Charles Smith Saturdays for the samereason.1° In addition, Burzynski has been working DavidWilliams, permanent leadman on the night shift, everyother Saturday to help Sam Williams stack plate andassistTurner in taking inventory, for David Williamsknows all the plate stock well. On the other hand, Perezhas never done inventory work for either Tru-Weld orRespondent, nor had he ever asked either concern for achance to do that type of work. Although David Williamswas on permanent night shift, and Sam Williams oftenworked Saturdays when he was on night shift, this is nota significant departure from the normal rotation practice,for Perez admits night-shift workers from both cuttingshifts and some doing other work have often been givenSaturday work in the past; he recalls that during I monthunder the Tru-Weld regime both cutting department shiftshad worked several Saturdays when a backlog of ordersrequired overtime work on plates. The Union had raisedno complaints in the past about the general assignment ofovertime work, except that in March 1966, under theTru-Weld regime, it filed the same charge with the Board10There isno allegation or argument of discrimination against Smith inthis respect,although the Union in its charge had claimed the same dis-criminationagainst him as against Perez and Bradley HACKNEY IRON & STEEL CO.619that it now makes, which the Regional Director dismissedfor lack of merit in June 1966. Burzynski also has givenone J. Stevens, a machinist and cutter with longer servicethan Perez, Saturday work on several occasions. Asidefrom the factors of service, versatility, and type of job, therecord shows that Burzynski also took into considerationthe general attitude and spirit of cooperation of the work-ers, and in this respect Perez fell short of the qualifica-tions of those chosen for Saturday work, in that Perez hada record of more absenteeism than the others; he admitshe had been reprimanded about his work "a lot of times"while working in the machine department under Tru-Weld, and that he has recently had much trouble in keep-ing his plates racked properly in the cutting department(which he tried to blame on the ineptitude of a juniorworker); it is also clear from Perez' manner of testimonyabout Turner that he does not like that official personally,and he admits there has been "friction" between them inthe past, although he says he has had no trouble gettingalong with Burzynski (except when they had some "hot"arguments during discussion of union problems broughtup by Perez). In contrast, Burzynski apparently had notrouble with David Williams (another union member untilhe resigned upon becoming night leadman a few monthsbefore the hearing), who was given much Saturdaywork because of his qualifications noted above. I amsatisfied that Perez had been less than a satisfactory em-ployee in the past, in his work performance and generalattitude toward and cooperation with management,[[ andthat when Burzynski received a report on September 23of a disparaging and vulgar remark made by another em-ployee about Turner to a female employee, in thepresence of Perez and with his apparent approval (whichreport Burzynski at the time had no reason to disbelieve),Iam satisfied Burzynski treated this incident as anotherinstance of Perez' general poor attitude toward manage-ment and Turner in particular, that it played a part in hisdecision not to work either Perez or Smith on September24 and thereafter, and that it directly motivated Burzyn-ski's remark to Perez about their apparent dislike ofmanagement when Perez asked about Saturday work.Against these facts and in light of Perez' mediocre per-formance as a worker, I consider it no more than specula-tion to say that Burzynski's oblique reference to Smith'sremarks could only refer to Perez' persistent attempts(which are protected activity under the Act) since thetransfer to get management to deal with the Union andrecognize As contract with Tru-Weld, particularly sinceBurzynski made no reference at the time to Perez' unionposition or activity, but only to the episode which oc-curred a few hours before, and which was undoubtedlyfresh in hismind.Considering the denial of work on Sep-tember 24 alone, I am satisfied that Burzynski actedagainst both on his belief in the report of that Friday in-cident apparently involving both, but since his commentsabout it were equivocal as noted above, it is more likelythat he was acting on the basis of Smith's reported re-marks than the prior union activities of Perez. In addition,his use of the lower paid Grice on the 24th is not cogentevidence of discrimination because he had given the same5 hours of overtime to Grice as to Perez on two priorSaturdays, and 5 hours to McConnaghy on one of thosedays, which indicates that he had work for at least twofrom the cutting department on the 24th, but chose Mc-Connaghy over Perez because of the report about thelatter.Against the same cogent facts, it is also speculationto "imagine," as General Counsel doesin hisbrief, thatBurzynski must have been harboring and acting on a new-found resentment based on the service of the first chargeinCase 23-CA-2505 on Turner on September 20, andthat Burzynski "logically" focused this "gnawing" resent-ment at once on Perez and Bradley, the union leaders.There might be some substance to the theory of GeneralCounsel if Smith had been called to testify about his re-marks to the office girl and to deny her report about it,and to support Perez' story that he was not present whenthe remark was made, particularly since Respondent didnot see fit to call the female worker who heard it, nor toexplain its failure to call her, and it appears that Burzyn-skimade no investigation of the incident by talking toSmith, the girl, or Perez before he made the quoted re-marks to Perez and Bradley. However, Smith was namedin the charge in Case 23-CA-2554 as the third dis-criminatee, but the complaint does not mention him, nordid General Counsel call him to testify on this crucial in-cident, which warrants the inference that, though he wasapparently a union member or adherent, he could nottruthfully deny the report of the female worker, or sup-port Perez' story that he was not present when the vulgarremark was made. In this situation, I cannot concludethat Respondent's version of the report to Burzynski isweakened by its failure to call the female worker to sup-port her report by testifying to the circumstances of theSmith remarks The weakness of the case as to Perez isalso shown by his collateral contention (not dignified asa separate allegation of discrimination in the complaint)that Turner harbored resentment against him because hehad several times refused to let him work on permanentnight shift so that he could advance his education by tak-ing 15 hours of daytime schoolwork a week, while allow-ing other workers to take night shift for their personalconvenience. Perez admits that on two occasions Turnerexpressed doubt that he could carry night work whilehandling 15 hours of schoolwork during the day eachweek, although Turner at one point said he could donothing for him unless he "cooperated a little more withthe company," thisis anequivocal remark which couldapply as well to his general work and attitude, which wasnot quite satisfactory, as to his militant union activity.Considering all the facts and circumstances, with argu-ments thereon, pro and con, I find that the issue is a closeone, but overall I must conclude that Respondent has ad-duced sufficient cogent proof of economic and nondis-criminatory motive for the failure of Perez to receive sub-stantialovertime work after September 24, which isadequate to rebut theprima faciecase adduced byGeneral Counsel, and that on the entire record GeneralCounsel has not sustained the ultimate burden of proof bysubstantial and preponderant proof that Respondent dis-iiGeneral Counsel argued that Perez must have been a satisfactoryemployee because in September his hourly rate was $2 05 an hour, thesecond highest paid worker on his shift,Sam Williams is the highest paidcutterHowever, lacking other explanation from him or Respondent, it isinferable that his rate of $2 05 an hour arose in part from his prior employ-ment in the machine department,where the rates dunng September andlater averaged over $2 an hour, and did not reflect his performance in thecutting department, where the hourly rates were generally under $2 anhourHence, his rate dunng September and after is not clear proof ofsatisfactory performance which outweighs his own admissions of poorwork while a machinist and trouble with his noncuttmg duties in thecutting department 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDcriminated against Perez in assignment of Saturday over-time work. At the most, the record raises a suspicion ofsuch discrimination, but suspicion is not proof on whichIcan base a finding of violation. Hence, I find a failure ofproof on this allegation and will recommend dismissal ofthe consolidated complaint insofar as it relates to Perez.The situation as to Bradley is somewhat different onthe facts, but the claim of discrimination against him is nostronger overall than for Perez. At the time of the transferBradley was a machine operator, working on the sameshiftwith operators Lewis Bohack, Adam Ubnoski, andSylvester Tomkivits. General Counsel's claim, based onhis testimony and company records, is that he was givenSaturday overtime in normal fashion prior to the Sep-tember 23 talk with Burzynski, but after the supervisor'sremarks quoted above, which Bradley interpreted to referto his and Perez' recent union activities, Respondent de-nied him such overtime from Saturday, September 24, forthe remainder of 1966, for discriminatory reasons, exceptfor 5 hours he worked one Saturday in October, whichcontrasts sharply with 58.4 hours received by Bohack,13.8 hours by Ubnoski, and 27 hours by Tomkivits in thesame period. Considering that Bradley was not presentand had no part in the vulgar remarks by Charles Smith,to which Burzynski referred in his talk with both union of-ficials, and the report thereon to Burzynski did not men-tion Bradley, and Burzynski's remarks did not specifi-cally identify "you guys" as Perez and Smith, so that onecould reasonably infer from them that he was referringonly to Perez and Bradley, these events present astrongerprimafaciecase of discrimination againstBradley than against Perez. Respondent's defense is thesame as for Perez, that better men were given Saturdaywork thereafter.According to Burzynski's credibletestimony,machine operators are called in for Saturdaywork almost every other Saturday, if machine work on aplug, draw ring, or a die is required, and for this purposeBurzynski normally calls on Bohack, because he is a goodpress operator and machinist and handles most of thediemaking during regular hours;at times, if the work isheavy, other machine operators may be called in. Thework records show that in the last 4 months of 1966Bohack received the most overtime, but on four occa-sionsTomkivits also worked with him, and on only twoSaturdays, September 17 and November 19, did thethree other operators work together,the earlier occasionbeing the one when the entire shift including Bradleyworked 5 hours a piece. Bradley admits that some work-ers could get more Saturday work than others becausethey had more Saturday work to do, and this is consistentwith Burzynski's explanation and the variation in thenumber of machinists brought in during the period, hencethis variation supports the inference that the workload onSeptember 17 was heavy enough to require all to work,while only on November 19 thereafter was it largeenough to require three to work. Another factor weighingagainst discrimination is that Bohack,the good machinistwho got most of the Saturday overtime, has been vicepresident of the Union since 1965.12 However, Respond-ent presents no credible proof as to the experience or su-perior talents of Ubnoski and Tomkivits which wouldshow why they got more Saturday overtime than Bradley,nor does it present anything to discredit Bradley'stestimony that he had left some plug work unfinished onFriday, September 23 (which he normally could havefinished on Saturday overtime), but found it finished in asloppy manner whenhe came inon Monday.13 SinceBohack was the only machinist working that Saturday, itis inferable that he finished the job. Although he mayhave been sloppy on this occasion (Burzynski saysnothing aboutit inhis testimony), Respondent's use of aunion official, who was the better worker and also thehighest paid man on the shift,14 weakens the inference ofdiscrimination.Furthermore, the pay records show thatBradley was the only machinist given Saturday overtimework on October 1, a total of 5 hours, though he was paidat straight-time ratestherefor, according to Respondent,because he had worked only 37 hours straight time duringthe week, with only 2 hours' weekday overtime. Whilethis explanation leaves some question whether he wasproperly paid at only straight-time ratesfor the 5 hours(neither Bradley nor General Counsel make any com-plaint on this point), still the fact that he was allowed towork alone that Saturday, whether to make up a full 40-hour week or otherwise, is further evidence that Respond-ent was not deliberately discriminating against him afterSeptember 24, particularly where the record shows Tom-kivits was given 5 hours' work on Saturday, October 29,but paid in the same way for thesame reason.Further,the patternof assignmentof Saturday work in Octoberand later tends to indicate a significant drop in amount ofthat work (except for the use of Bohack) so that, by com-parison with the assignments in September, it cannot beinferred that Bradley would have been chosen to workSaturdaysin those months,as againstthe three higherpaid machinists, even absent Burzynski's remarks of Sep-tember 23.From all the facts and circumstances, I must concludethatRespondent has adduced cogent evidence ofeconomic and business reasons for the lack of assignmentof Saturday work to Bradley on and after September 24,which is adequate to rebut theprima faciecase made byGeneral Counsel, and General Counsel has not sustainedthe ultimate burden of substantial proof on the entirerecord to show that Respondent discriminated againsthim in this respect. As in Perez' situation, the factsoverall raise a suspicion of discrimination, but suspicionis not proof adequate to support a finding of violation orwarrant remedial action. I therefore recommend that theamended complaint be dismissed insofar as it alleges dis-crimination against Bradley.Upon the basis of the foregoing findings of fact and onthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce,11 I do not credit Bradley'sobviously partisan conclusionaryexplana-tion that Bohack wasfavored becausehe "leanstowardthe company" and"buddies withBurzynski," for there is no real proof to support this charge13 It shouldbe noted that, whileRespondent at the hearingtried to getBradley to admit hehad workedand was paidfor 5 hoursovertime on the24th,the summary of company records stipulated in evidenceclearlyshows that he was paid10 hours' overtime for the weekending September30 (whichincluded Saturday, the 24th)in error because acard entry of Ihour overtime during the regularweek was keypunchedby error in thepayroll records as10 hours, andhe was paidaccordingto that error.14At the time, Bohack was paid $2 27 anhour, and Bradley had thelowest rate of $1 96, as Ubnoski got $2 11 an hour, and Tomkivits $2 13an hour, which warrants the inference,absent any detailed explanation ofhis performance,thathe did not command as much pay as the othersbecause oflack of service,experience, or performance HACKNEY IRON & STEEL CO.621and the Union is a labor organization, within the meaningof the Act.2.Allproduction andmaintenance employees ofRespondent at its Navasota, Texas, plant, excluding of-fice clerical employees, guards, watchmen, and super-visors as defined in the Act, constitute a unit appropriatefor purposes of collective bargaining, within the meaningof Section 9(b) of the Act.3.At alltimes onand after May 18, 1965, the Unionhas been and now is the exclusive representative of allemployees in the above unit for purposes of collectivebargaining, within the meaning of Section 9(a) of the Act.4.By refusing on and after August 29, 1966, to recog-nize said Union and bargain with it as such representativeof its employees, in the various ways found above,Respondent has engaged in and is engaging in unfair laborpractices affecting commerce within the meaning of Sec-tions 8(a)(5) and (1) and 2(6) and (7) of the Act.5.Respondent has not engaged in any unfair laborpractices in the manner or amount of assignment of Satur-day overtime work to Jesse G. Perez and W. C. Bradleysince September 23, 1966, as alleged in the amendedcomplaint.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the purposesof the Act.In view ofRespondent'sunlawful elimination of seniority andrefusal to recognize other rights and benefits which itsemployees may have enjoyed under theTru-Weld con-tract to which it must adhere, I shall also recommend thatRespondent make its employees whole for any losseswhich they may have suffered by reason of the unilateralchange in working conditions subsequentto August 29,1966, such losses to be computed according to formulaeset forthin F.W. Woolworth Company,90NLRB 289,andIsis Plumbing &Heating Co.,138 NLRB716. SeeValleydale Packers, Inc., ofBristol,162 NLRB 1486.RECOMMENDED ORDERUpon the foregoing findings of fact, conclusions of law,and the entire record in the case, I hereby recommendthat Hackney Iron & Steel Co., its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize or bargain collectively withthe above Union, upon request, as the exclusive bargain-ing representative of its employees in the appropriate unitfound above, by failing or refusing to recognize or adhereto the terms and provisions of the collective-bargainingagreement executed between said Union and Tru-WeldCo., failing or refusing to discuss grievances with saidUnion under the terms of said agreement, or by unilateralchanges of wage rates, wages, seniority rights, or otherrights and privileges, or other terms and conditions of em-ployment, of its employees in said appropriate unit, whichis described as:All production and maintenance employees at Respond-ent'sNavasota, Texas, plant, excluding office clericalemployees, guards, watchmen, and supervisors as definedin the Act.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofrights guaranteed to them by Section 7 of the Act2.Take the following affirmative action which isdesigned to effectuate the policies of the Act:(a)Upon request, recognize and bargain collectivelywith the above Union as the exclusive representative ofall its employees in the appropriate unit found above, withrespect to rates of pay, wages, hours of work, seniorityrights, and other terms and conditions of employment, ascovered by the terms and provisions of the agreementmade between said Union and Tru-Weld Co., if thatagreement is still in effect and if it has expired, uponrequest, bargainwith said Union as representativeaforesaid for the purposes and on the subjects aforesaid,and, if an understanding is reached, embody such un-derstanding in a signed agreement.(b)Make whole its employees for any loss of pay orother benefits they may have suffered by reason of theunilateral change in their working conditions on and afterAugust 29, 1966, but no provisions of this Order shalloperate or be construed to allowRespondent to eliminateor reduce any wage raises or other benefits given by it onand after said date.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords relevant or necessary to facilitate a determinationof whatever payments may be required to make its em-ployees whole.(d)Post at its plant in Navasota, Texas, copies of theattached notice marked "Appendix."15 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 23 after being duly signed by Respondent's repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other material.(e)Notify said Regional Director, in writing, within 20days from date of receipt of this Decision, what stepsRespondent has taken to comply herewith.161FURTHER RECOMMEND that the amended complaintbe dismissed insofar as it alleges an unlawful denial ofSaturday overtime work to Jesse G. Perez and William C.Bradley.15 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice in the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order "1 6 1 n the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director,inwriting,within 10 days from the date of this Order,what steps Re-pondent has taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOTrefuse to recognize or bargain col- 622DECISIONS OF NATIONALLABOR RELATIONS BOARDlectively with International Chemical Workers, anditsLocal 773, AFL-CIO, upon request,as the exclu-sive bargaining representative of our employees inthe appropriate bargaining unit set forth below, byfailing or refusing to recognize or adhere to the termsand provisions of the collective-bargaining agree-ment executed between said Union and Tru-WeldCo., byfailing or refusing to discuss grievances withsaid Union under the terms of said agreement, or byunilateral changes of wage rates, wages, seniorityrights, or other rights and privileges, or other termsand conditions of employment,of our employees inthe following appropriate unit:All production and maintenance employees atour Navasota,Texas, plant,excluding officeclerical employees,guards, watchmen,and su-pervisors as defined in the Act.WE WILLNOT in any like or related manner inter-fere with,restrain,or coerce our employees in saidunit in the exercise of rights guaranteed to them bySection7 of the Act.WE WILL, upon request,recognize and bargainwith the above-named Union as the exclusiverepresentative of all our employees in the unitaforesaid with respect to rates of pay, wages, seniori-ty rights, and other rights and privileges,and otherterms and conditions of employment,as covered bythe terms and provisions of the agreement aforesaidbetween said Union and Tru-Weld Co.,if that agree-ment is still in effect;and if it has expired,we will,upon request,bargain collectively with said Union asthe representative of our employees aforesaid, forthe purposes and on the subjects aforesaid,and, if anunderstanding is reached,embody such understand-ing in a signed agreement.WE WILLmake whole our employees in the unitaforesaid for any loss of pay or other benefits theymay have suffered by reason of our unilateral changein their working conditions on and after August 29,1966; however,we will not eliminate or reduce anywage raises or other benefits we have given our em-ployees on or after said date.All our employees are free to become or remain, or torefrain from becoming or remaining,members of theabove-named Union or any other labor organization.DatedByHACKNEY IRON&STEELCo.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board'sRegional Office,6617 FederalOfficeBuilding,515 Rusk Avenue,Houston, Texas77002, Telephone 228-0611.